ACCEPTED
                                                                                         03-15-00303-CV
                                                                                                 8124485
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    12/7/2015 4:41:10 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK




                            CASE NO. 03-15-00303-CV                      FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                  12/7/2015 4:41:10 PM
                      IN THE THIRD COURT OF APPEALS                 JEFFREY D. KYLE
                                                                          Clerk
                                 AUSTIN, TEXAS


                          Rosa Ena Cantu, Appellant
                                     v.
           Southern Insurance Company and Steve Dollery, Appellees


                      On Appeal from the 21st Judicial District
                             Bastrop County, Texas
                          Trial Court Cause No. 053-21
                             Hon. Carson Campbell


      Second Unopposed Motion to Extend Time to File Appellees’Brief


TO THE HONORABLE COURT OF APPEALS:

      Appellees Southern Insurance Company and Steve Dollery ask the Court to

extend the time to file Appellees’ Brief.

      1.     Appellees are Southern Insurance Company and Steve Dollery;

Appellant is Rosa Ena Cantu.

      2.     There is no specific deadline to file this motion to extend time. See

Tex. R. App. P. 38.6(d). The Court may grant a motion to extend time to file a

brief and postpone submission of the case on a motion complying with Texas Rule

of Appellate Procedure 10.5(b). Id.
       3.     The deadline to file Appellees’ Brief is December 7, 2015. Appellant

and Appellees have settled their dispute, but have not exchanged final settlement

and release documents. Although the parties have agreed to a dismissal of this

appeal, Appellant has refused to file or join in a motion to dismiss this appeal until

the formal settlement documents and checks are exchanged. Appellant has agreed

to an extension of Appellees’ briefing deadline, however, to allow finalization of

the settlement. Appellees therefore request an extension of the time to file their

brief until Friday, January 8, 2015, which should give the parties ample time to

finalize the settlement and move to dismiss this appeal. One previous extension of

time has been granted to file Appellees’ Brief.

       4.     This request is not sought for the purpose of delay but so that justice

may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellees Southern Insurance

Company and Steve Dollery respectfully pray that the Court grant this motion to

and for such other and further relief to which Appellees may show themselves

justly entitled.




Second Unopposed Motion to Extend Time to File Appellees’Brief                 Page 2
                                             Respectfully submitted,

                                             HANNA & PLAUT, L.L.P.
                                             211 East Seventh Street, Suite 600
                                             Austin, Texas 78701
                                             Telephone: (512) 472-7700
                                             Facsimile: (512) 472-0205


                                             By: /s/ Eric S. Peabody
                                                   Catherine L. Hanna
                                                   State Bar No. 08918280
                                                   channa@hannaplaut.com
                                                   Eric S. Peabody
                                                   State Bar No. 00789539
                                                   epeabody@hannaplaut.com
                                                   Laura D. Tubbs
                                                   State Bar No. 24052792
                                                   ltubbs@hannaplaut.com

                                             COUNSEL FOR APPELLEES
                                             SOUTHERN INSURANCE
                                             COMPANY AND STEVE
                                             DOLLERY


                      CERTIFICATE OF CONFERENCE

     On December 3, 2015, the undersigned counsel for Appellees conferred with
Audrey Guthrie, counsel for Appellant Rosa Ena Cantu, via email regarding this
motion. Counsel for Appellant advised that she is unopposed to the relief sought.


                                       /s/ Eric S. Peabody
                                       Eric S. Peabody




Second Unopposed Motion to Extend Time to File Appellees’Brief               Page 3
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion to
Extend Time to File Appellees’ Brief has been forwarded by e-service and/or
facsimile on the 7th day of December, 2015 to:

Via Facsimile: (713) 467-8883
M. Chad Gerke
Robert L. Collins
Audrey E. Guthrie
Email: houstonlaw2@aol.com
P.O. Box 7726
Houston, Texas 77270-7726

Via Facsimile: (713) 467-8883
Christopher D. Lewis
Email: houstonlaw2@aol.com
1721 West T.C. Jester Blvd.
Houston, Texas 77008

Counsel for Appellant

                                             /s/ Eric S. Peabody
                                             Eric S. Peabody




Second Unopposed Motion to Extend Time to File Appellees’Brief          Page 4